In a mortgage foreclosure, after final decree and an order of sale, but before sale, complainants sought by supplemental bill to impress a lien upon securities of the mortgagor held by a trustee residing in another county, which securities it is alleged may be made subject to the payment of an anticipated deficiency decree in the foreclosure proceedings. The trustee, a resident of another county, who was first made a defendant in the supplemental bill, filed a plea in abatement to the venue, which was overruled and the said defendant trustee appealed. *Page 1111 
The so-called "supplemental bill" seeks to present a new justiciable matter that is wholly distinct from and not necessary to maintain the foreclosure proceedings, and which must have been known to exist when the original bill was filed. Such matter is not a proper subject of a supplemental bill. See 10 R. C. L. 502. Even though the attempted use of a supplemental bill was not challenged by demurrer or otherwise, its improper use should not be permitted by the courts where the established rules of procedure under the laws of the State are violated. This case is quite unlike Crump v. Perkins, 18 Fla. 353.
The order appealed from is reversed and the cause is remanded with directions to dismiss the so-called supplemental bill.
It is so ordered.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.